ELECTRONIC RECORD
                                                                             iSVt'lH

COA#       07-13-00116-CR                        OFFENSE:        29.03


STYLE:     Andre Norris v.The State of Texas     COUNTY:         Lubbock

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    364th District Court


DATE: 10/21/2014                  Publish: NO    TC CASE #:      2013-437,508




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Andre Norris v. The State of Texas           CCA#:            Igawv
         APP£LLAHryS                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:
DATE:     az/eMfZOliT                                 SIGNED:                           PC:_

JUDGE:         $fr\ /JslA64*^                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD